TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 20, 2013



                                     NO. 03-13-00423-CR


                                 The State of Texas, Appellant

                                                v.

                                 Steve Villarreal, Jr., Appellee




          APPEAL FROM 433RD DISTRICT COURT OF COMAL COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
             DISMISSED AS MOOT -- OPINION BY JUSTICE FIELD




This is an appeal from the order entered by the trial court on May 30, 2013. Having reviewed

the record and the parties’ arguments, it appears that our disposition of appellant’s petition for

writ of mandamus in Cause No. 03-13-00657-CR disposes of all issues in this appeal. Therefore,

the Court dismisses the appeal as moot. The appellee shall pay all costs relating to this appeal,

both in this Court and the court below.